United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20993
                        Conference Calendar


CLINTON W. DELESPINE,

                                    Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2960
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Clinton W. Delespine, Texas prisoner # 187450, has filed a

motion for a certificate of appealability (COA) to appeal the

district court’s dismissal of his 28 U.S.C. § 2254 application

challenging his 1963 conviction and sentence for murder as

successive.

     To obtain a COA, Delespine must make a substantial showing

of the denial of a constitutional right.   28 U.S.C. § 2253(c)(2).

When the district court has denied relief on procedural grounds,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20993
                                 -2-

the applicant must show “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find

it debatable whether the district court was correct in its

procedural ruling.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Delespine does not challenge the district court’s dismissal

of his § 2254 application as successive and argues only the

merits of his habeas claims.    Therefore, he has abandoned the

issue and has failed to demonstrate that reasonable jurists would

debate the district court’s procedural ruling.    See Hughes v.

Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Slack, 529 U.S. at

484.    Accordingly, Delespine’s motion for a COA is DENIED.

Delespine’s motion for leave to proceed in forma pauperis on

appeal is also DENIED.

       This is the seventh COA motion in which Delespine has failed

to challenge the district court’s reasons for dismissing his

habeas application.    Further, this court previously warned

Delespine that further frivolous applications would invite the

imposition of sanctions.    See Delespine v. Cockrell, No. 01-20846

(5th Cir. Oct. 17, 2001) (unpublished).    Accordingly, IT IS

ORDERED that Delespine pay a monetary sanction of $200 to the

Clerk of this Court.    Delespine is BARRED from filing in this

court or in any court subject to this court’s jurisdiction any

pleading that challenges the aforementioned conviction and

sentence until the sanction is paid in full.    Delespine is
                          No. 04-20993
                               -3-

CAUTIONED that any future frivolous or repetitive filing in this

court or any court subject to this court’s jurisdiction will

subject him to additional sanctions.   Delespine should review all

pending appeals to ensure that they are not frivolous.

     MOTIONS DENIED; SANCTION IMPOSED; SANCTION WARNING ISSUED.